DETAILED ACTION
The Amendment filed 9/30/22 has been entered. Claims 1, 14 and 20 have been amended and no claims have been cancelled.
Claims 1-20 are pending.
The Examiner recommends filing a written authorization for Internet communication in response to the present action. Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant. The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other methods of providing written authorization.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The New Grounds of Rejection
Applicant’s amendment and argument with respect to claims 1-20 filed on 9/30/22 have been fully considered but they are deemed to be moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Friend et al.” (US PGPUB 2020/0014651) (Hereinafter Friend) in view of  “Shah” (US PGPUB 2018/0113585), and further in view of “Bikumala et al.” (US PGPUB 2021/0099412) (Hereinafter Bikumala) and “Jain et al.” (US PGPUB 2021/0334458) (Hereinafter Jain).
With respect to claim 1, Friend teaches a method, comprising:
retrieving custodian-based data associated with multiple custodians (receiving a reading status of an email (custodian-based data) associated with a group of the recipients (multiple custodians); [0036], [0041], [0047]);
retrieving immutable identifiers associated with one or more custodian actions associated with the multiple custodians (receiving reading status of the email for each recipient, the reading status includes unread, read, deleted and reply actions (custodian actions) performed on the email by the recipient(s); [0036], [0041], [0047]-[0050]);
generating a query index of the custodian-based data at least based on the one or more custodian actions (a feedback associated with the actions and the presence information is generated. The feedback describes a reading action, a reply action, and/or a deletion action, among others associated with the email performed by the recipient; [0025], [0035]-[0036], [0047], [0071]).
Friend does not teach wherein the immutable identifiers are formed independently of metadata of the one or more custodian actions.
However, Shah teaches wherein the immutable identifiers are formed independently of metadata of the one or more custodian actions (generating an activity identifier (immutable identifiers) that identifies any activities or actions that user takes with respect to any e-mail messages; Fig. 6, [0023], [0039], [0049]-[0052]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate generating identifiers associated with email actions to Friend because Friend discloses receiving reading status of emails ([0036]) and Shah suggests generating identifiers associated with email actions ([0023]).
One of ordinary skill in the art would be motivated to utilize the teachings of Shah in the Friend system in order to provide more effective tracking and logging of email actions.
Furthermore, Friend does not teach searching the custodian-based data based on the query index and the immutable identifiers.
However, Bikumala teaches searching the custodian-based data based on the query index and the immutable identifiers (a rule includes an email query to identify email conversations matching conditions such as email sender, email recipient(s), topic, labels/tags and other email-related information; Figs. 3-4, [0019], [0024]-[0027], [0030], [0037], [0043]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate searching data based on a query to Friend because Friend discloses updating and presenting data ([0035]) and Bikumala suggests searching and presenting data based on a query ([0024]).
One of ordinary skill in the art would be motivated to utilize the teachings of Bikumala in the Friend system in order to expedite data identification and retrieval.
Furthermore, Friend does not teach wherein the immutable identifiers are associated with information indicative of a management role of the multiple custodians and wherein the management role of the multiple custodians is indicative of a management responsibility of the multiple custodians in an organization.
However, Jain teaches wherein the immutable identifiers are associated with information indicative of a management role of the multiple custodians and wherein the management role of the multiple custodians is indicative of a management responsibility of the multiple custodians in an organization (interaction data includes information relating to a user ID associated with a client device, whether the user ID is associated with an upper-management position, etc.; Fig. 4, [0033]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate generating identifiers associated with management roles to Friend because Friend discloses receiving reading status of emails ([0036]) and Jain suggests generating identifiers associated with management roles ([0033]).
One of ordinary skill in the art would be motivated to utilize the teachings of Jain in the Friend system in order to provide more effective email interaction data management.

With respect to claim 2, Friend as modified teaches the method of claim 1. Friend further teaches wherein the query index includes one or more data items, and the method further comprises: associating each of the one or more data items of the query index with one of the immutable identifiers (a feedback associated with the actions and the presence information is generated. The feedback describes a reading action, a reply action, and/or a deletion action, among others associated with the email performed by the recipient; [0025], [0035]-[0036], [0047], [0071]).

With respect to claim 3, Friend as modified teaches the method of claim 1. Friend further teaches wherein the query index includes a custodian section, a custodian action section, and a time-of-action section (a feedback associated with the actions and the presence information is generated. The feedback describes a reading action, a reply action, and/or a deletion action, among others associated with the email performed by the recipient. The feedback includes a timestamp describing timing information associated with action(s); [0025], [0032], [0035]-[0036], [0047], [0071]).

With respect to claim 4, Friend as modified teaches the method of claim 1. Friend further teaches wherein the query index includes an attribute section, and wherein the attribute section is indicative of an attribute of a corresponding custodian of the multiple custodians (a feedback associated with the actions and the presence information is generated. The presence information includes an available status, a busy status, an out of office status, and/or an offline status, among others associated with the recipient; [0025], [0035]-[0036], [0047], [0071]).

With respect to claim 5, Friend as modified teaches the method of claim 4. Friend further teaches wherein the attribute includes a status of the corresponding custodian (a feedback associated with the actions and the presence information is generated. The presence information includes an available status, a busy status, an out of office status, and/or an offline status, among others associated with the recipient; [0025], [0035]-[0036], [0047], [0071]).

With respect to claim 6, Friend as modified teaches the method of claim 4. Friend further teaches wherein the attribute includes a group to which the corresponding custodian belongs (a feedback associated with the actions and the presence information is generated. The presence information includes an available status, a busy status, an out of office status, and/or an offline status, among others associated with the recipient. Accessing actions of a recipient through a group based scenario. A group may include a workgroup, and/or a team, among others. A group participant is able track the actions performed on the email by the recipient and/or the presence information of the recipient; [0025], [0035]-[0036], [0045], [0047], [0071]).

With respect to claim 7, Friend as modified teaches the method of claim 1. Friend further teaches wherein the custodian-based data includes email data (receiving a reading status of an email (custodian-based data) associated with a group of the recipients; [0036], [0041], [0047]).

With respect to claim 8, Friend as modified teaches the method of claim 7. Friend further teaches wherein the multiple custodians include a sender of an email in the email data and/or a recipient of the email (receiving reading status of the email for each recipient, the reading status includes unread, read, deleted and reply actions performed on the email by the recipient(s); [0025], [0036], [0041], [0047]-[0050], [0071]).

With respect to claim 9, Friend as modified teaches the method of claim 7. Friend further teaches wherein the custodian-based data includes one or more data items, and wherein the one or more data items include a sender of an email in the email data, a direct recipient of the email, an indirect recipient of the email, a flag identifier of the email, and/or a time that the one or more custodian actions are performed to the email (a feedback associated with the actions and the presence information is generated. The feedback describes a reading action, a reply action, and/or a deletion action, among others associated with the email performed by the recipient. The feedback includes a timestamp describing timing information associated with action(s). The presence information includes an available status, a busy status, an out of office status, and/or an offline status, among others associated with the recipient; [0025], [0032], [0035]-[0036], [0047], [0071]).

With respect to claim 10, Friend as modified teaches the method of claim 7. Friend further teaches wherein the one or more custodian actions include deleting an email of the email data (a feedback associated with the actions and the presence information is generated. The feedback describes a reading action, a reply action, and/or a deletion action, among others associated with the email performed by the recipient; [0025], [0035]-[0036], [0047], [0071]).

With respect to claim 12, Friend as modified teaches the method of claim 7. Friend does not teach wherein the one or more custodian actions include assigning a flag identifier to an email of the email data.
However, Bikumala teaches wherein the one or more custodian actions include assigning a flag identifier to an email of the email data (a rule includes an email query to identify email conversations matching conditions such as email sender, email recipient(s), topic, labels/tags (flag identifier) and other email-related information; Figs. 3-4, [0019], [0024]-[0027], [0030], [0037], [0043]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate assigning a flag identifier to an email to Friend because Friend discloses updating and presenting data ([0035]) and Bikumala suggests assigning a flag identifier to an email ([0025]).
One of ordinary skill in the art would be motivated to utilize the teachings of Bikumala in the Friend system in order to expedite data identification and retrieval.

With respect to claim 13, Friend as modified teaches the method of claim 7. Friend further teaches wherein each of the immutable identifiers is generated for each of the custodian actions performed to an email in the email data (a feedback associated with the actions and the presence information is generated. The feedback describes a reading action, a reply action, and/or a deletion action, among others associated with the email performed by the recipient; [0025], [0035]-[0036], [0041], [0047]-[0050], [0071]).

With respect to claim 14, Friend teaches a method for searching custodian-based email data (Abstract), comprising:
retrieving custodian-based data associated with multiple custodians (receiving a reading status of an email (custodian-based data) associated with a group of the recipients (multiple custodians); [0036], [0041], [0047]);
retrieving immutable identifiers associated with one or more custodian actions associated with the multiple custodians (receiving reading status of the email for each recipient, the reading status includes unread, read, deleted and reply actions (custodian actions) performed on the email by the recipient(s); [0036], [0041], [0047]-[0050]);
generating a query index having one or more data items at least based on the one or more custodian actions (a feedback associated with the actions and the presence information is generated. The feedback describes a reading action, a reply action, and/or a deletion action, among others associated with the email performed by the recipient; [0025], [0035]-[0036], [0047], [0071]);
associating each of the data items of the query index with one of the immutable identifiers (a feedback associated with the actions and the presence information is generated. The feedback describes a reading action, a reply action, and/or a deletion action, among others associated with the email performed by the recipient; [0025], [0035]-[0036], [0047], [0071]).
Friend does not teach wherein the immutable identifiers are formed independently of metadata of the one or more custodian actions.
However, Shah teaches wherein the immutable identifiers are formed independently of metadata of the one or more custodian actions (generating an activity identifier (immutable identifiers) that identifies any activities or actions that user takes with respect to any e-mail messages; Fig. 6, [0023], [0039], [0049]-[0052]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate generating identifiers associated with email actions to Friend because Friend discloses receiving reading status of emails ([0036]) and Shah suggests generating identifiers associated with email actions ([0023]).
One of ordinary skill in the art would be motivated to utilize the teachings of Shah in the Friend system in order to provide more effective tracking and logging of email actions.
Furthermore, Friend does not teach searching the custodian-based data based on the query index.
However, Bikumala teaches searching the custodian-based data based on the query index (a rule includes an email query to identify email conversations matching conditions such as email sender, email recipient(s), topic, labels/tags and other email-related information; Figs. 3-4, [0019], [0024]-[0027], [0030], [0037], [0043]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate searching data based on a query to Friend because Friend discloses updating and presenting data ([0035]) and Bikumala suggests searching and presenting data based on a query ([0024]).
One of ordinary skill in the art would be motivated to utilize the teachings of Bikumala in the Friend system in order to expedite data identification and retrieval.
Furthermore, Friend does not teach wherein the immutable identifiers are associated with information indicative of a management role of the multiple custodians and wherein the management role of the multiple custodians is indicative of a management responsibility of the multiple custodians in an organization.
However, Jain teaches wherein the immutable identifiers are associated with information indicative of a management role of the multiple custodians and wherein the management role of the multiple custodians is indicative of a management responsibility of the multiple custodians in an organization (interaction data includes information relating to a user ID associated with a client device, whether the user ID is associated with an upper-management position, etc.; Fig. 4, [0033]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate generating identifiers associated with management roles to Friend because Friend discloses receiving reading status of emails ([0036]) and Jain suggests generating identifiers associated with management roles ([0033]).
One of ordinary skill in the art would be motivated to utilize the teachings of Jain in the Friend system in order to provide more effective email interaction data management.

With respect to claim 15, Friend as modified teaches the method of claim 14. Friend further teaches wherein the query index includes a custodian section, a custodian action section, and a time-of-action section (a feedback associated with the actions and the presence information is generated. The feedback describes a reading action, a reply action, and/or a deletion action, among others associated with the email performed by the recipient. The feedback includes a timestamp describing timing information associated with action(s); [0025], [0032], [0035]-[0036], [0047], [0071]).

With respect to claim 16, Friend as modified teaches the method of claim 14. Friend further teaches wherein the query index includes an attribute section, and wherein the attribute section is indicative of an attribute of a corresponding custodian of the multiple custodians (a feedback associated with the actions and the presence information is generated. The presence information includes an available status, a busy status, an out of office status, and/or an offline status, among others associated with the recipient; [0025], [0035]-[0036], [0047], [0071]).

With respect to claim 17, Friend as modified teaches the method of claim 16. Friend further teaches wherein the attribute includes a status of the corresponding custodian (a feedback associated with the actions and the presence information is generated. The presence information includes an available status, a busy status, an out of office status, and/or an offline status, among others associated with the recipient; [0025], [0035]-[0036], [0047], [0071]).

With respect to claim 18, Friend as modified teaches the method of claim 16. Friend further teaches wherein the attribute includes a group to which the corresponding custodian belongs (a feedback associated with the actions and the presence information is generated. The presence information includes an available status, a busy status, an out of office status, and/or an offline status, among others associated with the recipient. Accessing actions of a recipient through a group based scenario. A group may include a workgroup, and/or a team, among others. A group participant is able track the actions performed on the email by the recipient and/or the presence information of the recipient; [0025], [0035]-[0036], [0045], [0047], [0071]).

With respect to claim 19, Friend as modified teaches the method of claim 14. Friend further teaches wherein the one or more custodian actions include performing an action to an email of the email data (a feedback associated with the actions and the presence information is generated. The feedback describes a reading action, a reply action, and/or a deletion action, among others associated with the email performed by the recipient; [0025], [0035]-[0036], [0047], [0071]).

The limitations of claim 20 are rejected in the analysis of claim 1 above and this claim is rejected on that basis. Furthermore, Friend discloses processor(s) and memory device(s) (Fig. 6, [0059]) as recited in claim 20.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Friend in view of Shah, Bikumala and Jain, and further in view of “Kumar” (US 9,235,641).
With respect to claim 11, Friend as modified teaches the method of claim 7. Friend does not teach wherein the one or more custodian actions include archiving an email of the email data.
However, Kumar teaches wherein the one or more custodian actions include archiving an email of the email data (generating archive tracking information that represents an archiving process history of messages; col. 5, lines 27-41, col. 7, lines 14-41).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate generating archive tracking information of a message to Friend because Friend discloses updating and presenting message status data ([0035]) and Kumar suggests generating archive tracking information of a message (col. 5, lines 27-41).
One of ordinary skill in the art would be motivated to utilize the teachings of Kumar in the Friend system in order to provide more effective tracking of message actions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Parayil Kumarji et al. US 2021/0136026. Discloses tracking electronic email events by updating a database entry.
Talati et al. US 2012/0254134. Discloses preserving documents under a litigation hold.
Anwar et al. US 2012/0317082. Discloses implementing a query-based hold on electronic items hosted by a communication device.
Singh. US 8,930,402. Discloses automatically collecting data identified by specific request criteria.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny B Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
October 26, 2022